Citation Nr: 0723082	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss disability was denied in an unappealed rating decision 
in February 1984.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for bilateral hearing loss 
disability was denied in an unappealed rating decision of 
February 1984 because the evidence then of record included no 
evidence showing the presence of hearing loss disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence added to the record since the February 1984 
decision includes evidence showing that the veteran has 
bilateral hearing loss disability.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for bilateral hearing loss 
disability is granted.


REMAND

The veteran contends that he developed bilateral hearing loss 
disability as a result of noise exposure on the firing range 
coincident to his duties as a drill sergeant.  He also 
alleges that he noticed some hearing impairment before he was 
discharged from service.  The Board has found the veteran's 
testimony to be credible.  In addition, persons who served 
with the veteran have submitted statements supporting the 
veteran's contentions concerning his exposure to noise from 
gunfire on the firing range.  

As noted above, the record contains competent evidence 
showing that the veteran currently has bilateral hearing loss 
disability; however, no medical opinion concerning the 
etiology of the veteran's hearing loss is of record.  The 
Board has determined that such an opinion should be obtained 
to comply with VA's duty to assist the veteran in the 
development of the facts pertinent to this claim.  In 
addition, while this case is in remand status, the veteran 
should be provided notice concerning the disability-rating 
and effective-date elements of his claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination to determine 
the etiology of his bilateral hearing 
loss disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that veteran's bilateral 
hearing loss disability is etiologically 
related to his active military service.  
For the purpose of the opinion, the 
examiner should consider the statements 
provided by the veteran concerning his 
noise exposure in service to be credible.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


